Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
A. The footwear shown in figures 3A-3C.
B. The footwear shown in figures 4A-4C.
C. The footwear shown in figure 5.
D. The footwear shown in figure 6.
E. The footwear shown in figure 7.
F. The footwear shown in figure 8.
G. The footwear shown in figures 9A and B.
H. The footwear shown in figures 10A-C.
I. The footwear shown in figures 11 and 12.
J. The footwear shown in figures 13A and B.
K. The footwear shown in figures 14A-C.
L. The footwear shown in figure 15.
M. The footwear shown in figure 16.
N. The footwear shown in figure 17.
O. The footwear shown in figure 18.
P. The footwear shown in figures 19A and B.
Q. The footwear shown in figures 20A and B.
R. The footwear shown in figure 21.
S. The footwear shown in figure 22.
T. The footwear shown in figure 23.
U. The footwear shown in figure 24.
V. The footwear shown in figures 25A-C.
W. The footwear shown in figures 26A-C.
X. The footwear shown in figures 27A-C.
Y. The footwear shown in figures 28A-C.
Z. The footwear shown in figures 29A-C.
AA. The footwear shown in figures 30A-C.
BB. The footwear shown in figures 31A-B.
CC. The footwear shown in figures 32A-C.
. The species are independent or distinct because the difference means for moving an ankle collar from a lowered state to a raised state have different structures which are considered to be patentably distinct, some have distinct spaced distal portions, some have sliding attachments, there are varied connections to the footwear, etc.. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  while the searches may overlap the search would be burdensome and longer because the examiner would need to search for each distinct inventions or variations.  Furthermore, the search is only part of the examination process, the MPEP 803 states "If the search and examination of all the claims in an application can be made without serious burden".  The examination of the application would be burdensome because the examiner would be required to apply art and rejections to  the additional claims directed towards each distinct and different species of invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732